—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 3, 1998, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a sales associate for a department store for almost 23 years until she resigned from her position after accepting the employer’s offer of an early retirement incentive package. The Unemployment Insurance Appeal Board ruled that claimant voluntarily left her job without good cause and we affirm. Voluntary separation from one’s employment in order to accept an early retirement incentive package when, as in this instance, continuing work is available has been held not to constitute good cause for leaving employment (see, Matter of Jaworski [Commissioner of Labor], 249 AD2d 869; Matter of Joseph [Sweeney], 246 AD2d 944). Inasmuch as substantial evidence supports the Board’s decision, it must be affirmed.
Cardona, P. J., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.